—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner challenges a determination finding her guilty of violating the prison disciplinary rule that prohibits inmates from possessing any facility document without authorization. The Attorney General has advised this Court that the determination at issue has been administratively reversed and expunged from petitioner’s institutional record inasmuch as the rule was not in effect at the time of the alleged misconduct. Although petitioner seeks to be restored to the status she enjoyed prior to being charged with the disciplinary violation, a prisoner has no constitutional, statutory or precedential right to be housed at a particular correctional facility or prison job (see, Matter of Jackson v Coughlin, 199 AD2d 704; Matter of Sabo v Racette, 124 AD2d 920, 921). Inasmuch as petitioner has received all the relief to which she is entitled, the matter is dismissed as moot (see, Matter of Hernandez v Goord, 279 AD2d 919).
Cardona, P. J., Mercure, Spain, Carpinello and Lahtinen, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs. [See, 282 AD2d 854, 286 AD2d 534.]